        Case 1:15-cv-06284-JGK-JLC Document 81 Filed 08/27/20 Page 1 of 2



                                                                                                8/27/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
KATHARINA ROELCKE,                                                      :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   15-CV-6284 (JGK) (JLC)
                                                                        :
ZIP AVIATION, LLC, et al.,                                              :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a conference in this case yesterday. As discussed, the discovery deadlines

are modified as follows: Plaintiff must complete document production by August 31. If

plaintiff fails to meet this deadline, defendants may move for sanctions and other relief as

appropriate, including preclusion of documents produced after the August 31 deadline. Fact

discovery must be completed by November 20. As for expert discovery, plaintiff’s expert

reports, if any, are due by November 13, defendants’ expert reports, if any, are due by

December 7, and all expert discovery, including expert depositions, must be completed by

December 21. These deadlines will not be extended.

        The Court will hold a status conference on January 6, 2021 at 11:00 a.m. to discuss

whether the parties wish to seek the Court’s assistance in settlement negotiations at that time and

to schedule anticipated motion practice, if any. Unless the Court provides otherwise, counsel

should plan to attend this conference by telephone at the same number used for yesterday’s

conference.




                                                        1
       Case 1:15-cv-06284-JGK-JLC Document 81 Filed 08/27/20 Page 2 of 2




       The Clerk is directed to close docket numbers 73 and 78 and mark docket number 73 as

denied as moot and docket number 78 as granted in part and denied in part.

       SO ORDERED.

Dated: August 27, 2020
       New York, New York




                                               2
